DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2020 was filed after the mailing date of the patent application on 16 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 16 September 2020, are acceptable for examination.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/469,325 and 16/226,329, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding Claim 2, Claim 8, and Claim 14, Examiner is unable to locate support for the subject matter of the claim.  Specifically, Examiner cannot find support for “when a transmission opportunity has been notified by lower layer”.

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  The first limitation of each claim recites “a first Radio Link Control (RLC) entity of the at least two associated RLC entities.”. Here, each limitation terminates with a period which is not grammatically correct.  Examiner respectfully suggests amending to delete the period and insert a semi-colon.  Appropriate correction is required.
Claims 1, 7, and 13 are objected to because of the following informalities:  Said claims recite “to lower layer”.  Here, in accordance with antecedent basis, “lower layer” should be preceded by the antecedent basis, “a”.  Examiner respectfully suggests amending to “a lower layer”.  Appropriate correction is required.
Claims 2, 8, and 14 are objected to because of the following informalities:  Said claims recite “to lower layer”.  Here, in accordance with antecedent basis, “lower layer” should be .  Appropriate correction is required.
Claims 4, 10, and 16 are objected to because of the following informalities:  Said claims recite “the reception”.  Here, in accordance with antecedent basis,  “reception” should be preceded by the antecedent basis, “a”.  Examiner respectfully suggests amending to “the reception”.  Appropriate correction is required.
Claims 5, 11, and 17 are objected to because of the following informalities:  Said claims recite “the first RLC or the second RLC”.  Here, Examiner inadvertently omitted the term, “entity”.  Examiner respectfully suggests amending “the first RLC or the second RLC” to “the first RLC entity or the second RLC entity”.  Appropriate correction is required.
Claims 6, 12, and 18 are objected to because of the following informalities:  Said claims recite “communicates PDU”.  Here, Examiner inadvertently omitted the term, “the”.  Examiner respectfully suggests amending “communicates PDU” to “communicates the PDU”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 7, and Claim 13, said claims recite “the at least two associated RLC entities which renders the claim unclear.  First, the recitation is not supported by antecedent basis.  Second, it is unclear whether the RLC entities are associated to each other, or associated to the PDCP entity.  For the purpose of examination, Examiner will assume that the two RLC entities are associated to each other.
Regarding Claims 2-6, Claims 8-12, and Claims 14-18, Claims 2-6, Claims 8-12, and Claims 14-18 are rejected for depending upon Claim 1, Claim 7, and Claim 13 respectively.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 7, and Claim 13, said claims are unclear for reciting “lower layer”.  The term “lower” in claims 1, 7, and 13, is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the claim is unclear because Examiner is unable to determine whether the lower layer is the PDCP layer, the RLC layer, the 
Regarding Claims 2-6, Claims 8-12, and Claims 14-18, Claims 2-6, Claims 8-12, and Claims 14-18 are rejected for depending upon Claim 1, Claim 7, and Claim 13 respectively.
Claims 2, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 8, and Claim 14, said claims are unclear for reciting “the transmit time”.  First, the recitation, “the transmit time”, is not supported by antecedent basis.  Second, Examiner is unable to determine whether “the transmit timer” refers back to the “timer” of the independent claims or Applicant intended to introduce another time different from the timer period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 7, 11-12, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decarreau et al. (US 20160183158 A1; hereinafter referred to as “Decarreau”).
Regarding Claim 13, Decarreau discloses a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code (¶12, Decarreau discloses a computer program product may include a non-transitory computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform a method) to perform: 
routing a first Packet Data Converge Protocol (PDCP) Protocol Data Unit (PDU) to a first Radio Link Control (RLC) entity (¶80 & Fig. 3 (320), Decarreau discloses sending, to a first Radio Link Control (RLC) entity of the MS, a protocol data unit (PDU)) of the at least two associated RLC entities (¶80 & Fig. 3 (320), Decarreau discloses the first RLC entity and a second RLC entity of the MS). 
starting a timer in response to routing the first PDU to the first RLC entity (¶80 & Fig. 3 (330), Decarreau discloses starting, by the MS, a transmission timer in response to sending, to the first RLC entity of the MS, the PDU); and 
routing the first PDU to a second RLC entity of the at least two associated RLC entities (¶80 & Fig. 3 (350), Decarreau discloses re-sending, to the second RLC entity of the MS, the PDU) in response to the timer expiring before the first PDU is submitted to lower layer for transmission (¶80-81 & Fig. 3 (340->350), Decarreau discloses re-sending the PDU in response to the expiration of the timer before receiving, an indication of successful delivery of the PDU.  Examiner correlates the absence of successful delivery as "before the first PDU is submitted to lower layer for transmission" because the lack of an indication indicating successful delivery is an indication that the PDU was not properly submitted).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 13.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 17, Decarreau discloses the program product of claim 13.
Decarreau further discloses the PDUs are transmitted to either the first RLC or the second RLC via a split bearer (¶80 & Fig. 3 (350), Decarreau discloses sending, to the first RLC entity, the PDU for transmission to the first BS or re-sending, to the second RLC entity of the MS, the PDU for transmission to the second BS.  ¶53, Decarreau further discloses a split bearer configuration for the first RLC and the second RLC).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 17.
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 17.
Regarding Claim 18, Decarreau discloses the program product of claim 13.
Decarreau further discloses each RLC entity communicates PDU through a distinct Media Access Control (MAC) to a distinct cell group (Fig. 2 & ¶44-45, Decarreau discloses each RLC entity at the MS has a corresponding MAC entity where the first MAC entity at the MS, MAC 244, is for transmission to the master BS and the second MAC entity at the MS, MAC 254, is for transmission to the secondary BS).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 18.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Yang et al. (US 20200229269 A1; hereinafter referred to as “Yang”).
Regarding Claim 14, Decarreau discloses the program product of claim 13.

Yang teaches the processor further submitting the first PDU from the first RLC entity to an associated Media Access Control (MAC) entity for transmission in response to the transit time not timing out when a transmission opportunity has been notified by lower layer (¶14, Yang teaches submitting a first RLC PDU to a MAC entity in response to the first timer not expiring).
It would have been obvious at the time the invention was filed to modify Decarreau by submitting the first PDU from the first RLC entity to an associated Media Access Control (MAC) entity for transmission in response to the transit time not timing out when a transmission opportunity has been notified by lower layer as taught by Yang because enabling data duplication will improve the reliability of transmission (Yang, ¶3-4).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 14.
Claims 3, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Yi et al. (US 20160255619 A1; hereinafter referred to as “Yi”).
Regarding Claim 15, Decarreau discloses the program product of claim 13.
However, Decarreau does not explicitly disclose the at least two RLC entities associated with the PDCP entity belong to different cell groups.
Claim 20, Yi teaches a first RLC entity and a second RLC entity connected to a Packet Data Convergence Protocol (PDCP) entity where the first RLC entity and the second RLC entity respectively is associated to a first base station (BS) of a Master Cell Group (MCG) and a second BS of a Secondary Cell Group (SCG)).
It would have been obvious at the time the invention was filed to modify Decarreau by requiring that the at least two RLC entities associated with the PDCP entity belong to different cell groups as taught by Yi because transmitting uplink data in a dual connectivity improves the wireless communication system by reducing costs per bit, allowing flexible use of frequency bands, and lowers power consumption by user equipments (Yi, ¶6-7).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 15.
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 15.
Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Lee et al. (US 20160295440 A1; hereinafter referred to as “Lee”).
Regarding Claim 16, Decarreau discloses the program product of claim 13.
However, Decarreau does not explicitly disclose an amount of PDUs routed to the at least one of the two RLC entities before the reception of an Uplink (UL) grant are less than a maximum amount.
Lee teaches an amount of PDUs routed to the at least one of the two RLC entities before the reception of an Uplink (UL) grant are less than a maximum amount (Claim 8, Lee teaches routing, when the amount of uplink (UL) data is less than a threshold, to a media access control (MAC) entity.  ¶52, Lee further discloses that the RLC layer may exist between the PDCP layer and the MAC layer or may be implemented within the MAC layer).
It would have been obvious at the time the invention was filed to modify Decarreau by requiring that an amount of PDUs routed to the at least one of the two RLC entities before the reception of an Uplink (UL) grant are less than a maximum amount as taught by Yi because transmitting uplink data in a dual connectivity improves the wireless communication system by reducing costs per bit, allowing flexible use of frequency bands, and lowers power consumption by user equipments (Lee, ¶6-7).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 16.
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 16.

Examiner Note - Double Patenting
Examiner has determined that a nonstatutory double patenting rejection using either U.S. Application 15/469,325 or U.S. Application 16/226,329 is inappropriate because the claims of each application possess a different scope than the claims of the instant application.
.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC NOWLIN/Examiner, Art Unit 2474